Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/2/ 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Office Action mailed 1/4/2021. The previous office action has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-7, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding an optical sensor with an exposed core layer and a protective material, polymethylmethacrylate (PMMA), which is different than a material of the core layer and is disposed directly on a surface of the exposed core layer.
Claim 2 would be allowable based on the dependency to claim 1.

Claim 4 is allowable the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding to an optical sensor with an integrated semiconductor laser into an optical waveguide so that a width of a first width InP layer of the compound semiconductor laser is multiple tapered portions, and a second tapered shape of InP layer of the semiconductor laser decreases in the direction of light propagation.
Claims 5-7 and 9-10 would be allowable based on their dependency to claim 4.
Regarding claim 1, the closest prior art found by the examiner includes:
Muto, (JP-2008076195-A, “Muto”), Panella et al. (US 20170261485 A1,” Panella”), Brossia et al. (US 5005005, “Brossia”), Hamburger et al. (US 5995686 A, “Hamburger”), and KIM et al. (US 20120288227 A1, “KIM”).

Muto in figs.1 and 6 discloses an analyzer comprising: an optical sensor section (2) in which a cladding layer (4) of an optical fiber (1) is removed by a predetermined optical path length so as to expose a core layer, a protective material (6) is disposed directly on a surface of the exposed core layer, the protective material having higher resistance to an organic solvent , base, or acid (the solution is acetic acid and the layer 6 should have higher resistance to the acid) than that of the cladding layer (4),  a light receiving device (14) that receives transmitted light emitted from another end (12) of the optical fiber (1) of the optical sensor (2); and a control device (15) that controls the light source device (12) and the light receiving device (14) to measure optical transmittance in the optical sensor (2) based on a ratio of intensity of the light emitted from the light source device (12) to intensity of the light received by the light receiving device (14)-(FIG.7 and ¶0024).

Muto fails to disclose the protective material is polymethylmethacrylate (PMMA), which is different than a material of the core layer.

Panella teaches a protective material (at least in Abstract) (¶0051 and FIG.6), that is polymethylmethacrylate (PMMA) (ABSTRACT and claim1), however, Panella fails to teach the protective material is disposed directly on a surface of the exposed core layer (36), Panella’s PMMA layer is disposed on sensing layer 21.

The prior art listed in the record fail to remedy the deficiency of Muto.


KIM as an analogous art teaches protective material is disposed on a sensing surface (¶0030 and FIG.1a). 
Hamburger as an analogous art teaches the light receiving device to measure optical transmittance in the optical sensor based on a ratio of intensity of the light emitted (I0) from the light source (22) device to intensity of the light received (It )by the light receiving device (24).


Regarding claim 4, the closest prior art found by the examiner includes YAMASHITA et.al. (US-20110268385 “YAMASHITA “), Takafumi et.al (US20070195847A1, “Takafumi”), and Takahashi et al. (US 20080137695 A1, “Takahashi”).

YAMASHITA discloses (figures 1-4) an optical waveguide (10) in which an insulating layer (12) and a core layer (13) formed on a substrate (11) are patterned by etching (¶0046) to form the core layer in a spiral shape (FIG.1); a light emitting element (not shown but described in ¶0041,using coupler 15) that causes light to enter one end of the optical waveguide; and a light receiving element (not shown but described in ¶0041,using coupler 15)  that receives transmitted light emitted from another end of the optical waveguide, wherein a cladding layer 

Takafumi, as an analogous art, discloses in figure 13 a semiconductor laser (LD) is integrated into the optical waveguide (WG) as the light emitting element, the semiconductor laser being formed of a compound semiconductor attached to an upper surface of the optical waveguide substrate (1), the semiconductor laser being of a ridge type (Abstract), and distribution of propagating light is moved from the semiconductor laser to the optical waveguide. 

Takafumi teaches in fig.6 the semiconductor laser includes a first InP layer (1) and a second InP layer (2) disposed above the first InP layer, wherein the semiconductor laser includes electrodes (15 and 16) disposed on the first InP layer, wherein the second InP layer is disposed between the electrodes in a plan view.

Takahashi teaches in FIGS 2A, 2B, and 5, a semiconductor laser that a width of a layer (14) of the layers of the compound semiconductor (¶0004 compound semiconductor with core14) forming the semiconductor laser (¶0004) is shaped in a manner to form multiple tapered portions (FIG.5) and a gradual reduction in an effective refractive index (FIG.2A and 2B) of layers of the compound semiconductor forming the semiconductor laser in a direction of light propagation (¶0048).

Takafumi and Takahashi don’t suggest a sensor and therefore both fail to combine with an optical sensor and an analyzer of YAMASHITA.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856